IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 16, 2008
                                     No. 07-10432
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

v.

MAURICE JOHNSON, JR.,

                                                  Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 7:06-CR-8-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Maurice Johnson, Jr., appeals his conviction of distribution of cocaine base,
possession with intent to distribute cocaine base, and being a felon in possession


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10432

of a firearm and ammunition. He contends the district court erred by denying
his motion for mistrial after a witness had made an unsolicited comment indi-
cating that Johnson had been convicted of murder and that the court erred in de-
nying Johnson’s motion to suppress his statements to police.
      The denial of a mistrial was no abuse of discretion. See United States v.
Dupre, 117 F.3d 810, 823 (5th Cir. 1997). Officer Karl King responded to the
question how long he had known Johnson by commenting that he had known
Johnson since shortly before Johnson was convicted of murder. The remark was
unsolicited, and the court directed the jury to disregard it and later instructed
that Johnson was not on trial for any offense not alleged in the indictment and
that evidence of other crimes could not be considered for any purpose.
      A jury is presumed to follow instructions. See United States v. Fields, 483
F.3d 313, 354 (5th Cir. 2007), cert. denied, 128 S. Ct. 1065 (2008). Moreover, in
light of the evidence, there is no significant possibility that King’s comment had
a substantial impact on the verdict. See United States v. Paul, 142 F.3d 836,
844 (5th Cir. 1998).
      Johnson contends that his confession was proven to be involuntary,
because King answered “No, Sir” to the question, “Any statements that he made,
in your opinion, would have been freely, voluntarily and intelligently made on
his choice?” King’s answer, when read in context, was only a misstatement and
did not undermine the district court’s decision that Johnson’s oral statements
were admissible.
      AFFIRMED.




                                        2